JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
Raising a single assignment of error, defendant-appellant Leon C. Norman, Jr., appeals from the forty-eight-year sentence imposed by the trial court for a series of aggravated robberies. The trial court resentenced Norman following this court's reversal of the original sentence for failure to comply with R.C. 2929.12
and 2929.14. See State v. Norman (Dec. 3, 1999), Hamilton App. Nos. C-980874 and C-980872, unreported.
A reviewing court may modify or vacate a sentence if it "clearly and convincingly finds" that the record does not support the sentence. See R.C. 2953.08(G)(1)(a). Because the record on appeal discloses, in the trial court's articulated reasons, an adequate evidentiary basis for the sentence imposed, the judgment of the trial court is affirmed. See id.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Gorman, P.J., Painter and Sundermann, JJ.